Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16th March 2021 is being considered by the examiner.
Reasons For Allowability
	112 rejection has been resolved by amendments to claims.	
Prior art of record, Si et al (US 2018/0262308 A1), does not anticipate the amended independent claims 1**, 6**, 10** and 15** as follows:

    PNG
    media_image1.png
    499
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    584
    658
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Wang et al, US 2019/0387488 A1: a method for indicating a time index of a synchronization signal block and timing acquisition.
Pan et al, US 2019/0357159 A1: a method for demodulating a NR-PBCH signal wherein the NR-PBCH DMRS are associated with an SSB index in an effort to improve randomization in a synchronization process.
3. Sheng et al, US 2018/0368054 A1: a method for generating and using a reference signal, and particularly a demodulation reference signal for a Physical Broadcast Channel (PBCH).
4. Ly et al, US 2018/0270772 A1: a method for configurable synchronization signal transmissions that reduce complexity of cell synchronization in a new radio wireless communication system.
5. Rico Alvarino et al, US 2017/0006578 A1: a method that involves identifying a physical broadcast channel (PBCH) in a subframe of a frame wherein a cell-specific reference signal (CRS) pattern of the subframe is identified by identifying a first set of symbols comprising portions of the PBCH and CRS and by identifying a second set of symbols comprising portions of the PBCH without the CRS and that a first repetition of a portion of the PBCH is mapped to a symbol period of the subframe by identifying the period of the subframe that is available for PBCH repetition, where the period of the subframe comprises a CRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th March 2021